Citation Nr: 1827450	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  07-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial increased evaluation for low back strain, rated as 10 percent disabling prior to November 20, 2012 and as 20 percent disabling since November 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from July 2000 to April 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  Jurisdiction is now with the Phoenix, Arizona RO.  In October 2014 the Board remanded the claim to schedule a Board hearing.  That hearing was held in July 2016 and a transcript is of record.  In December 2016 the Board again remanded this issue, along with two others, for additional development.  

In a June 2017 rating decision the RO granted service connection for radiculopathy of the left leg and foot secondary to low back strain rated as 10 percent disabling.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument, therefore, it is not considered part of the current appeal.  

The Board notes that as originally developed, the Veteran's appeal included the additional issues of entitlement to higher evaluations for service-connected right knee retropatellar pain syndrome and eczema.  When these issues were previously before the Board in September 2017, they were denied and so are no longer before the Board. 

The Board lastly notes that additional evidence was added to the record recently, for which the Veteran's representative, in April 2018, provided a waiver of initial RO consideration.






FINDINGS OF FACT

1.  Prior to November 20, 2012, the Veteran's low back strain was manifested by painful, but noncompensable degree of limitation of motion; the disorder was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal, by ankylosis, or by incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.

2.  Since November 20, 2012, the Veteran's low back strain is manifested by no more than chronic pain functionally resulting in forward flexion to at least 30 degrees (when considering additional functional loss and/or impairment); the disorder is not manifested by ankylosis, or by incapacitating episodes of IDS requiring bed rest as defined under VA law.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for low back strain prior to November 20, 2012 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  For the period since November 20, 2012, the criteria for a disability rating greater than 20 percent for low back strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice.  The record shows he participated in the BDD Program and filed his claim in February 2007, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claim.  Although the letter itself is not the claims file, VCAA Notice responses were received in February 2007 and April 2007.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran. Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected low back strain.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41.  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

The Veteran's low back strain is evaluated under DC 5237 as 10 percent disabling prior to November 20, 2012 and as 20 percent disabling thereafter.  A separate 10 percent disability rating was granted in a June 2017 rating decision for radiculopathy involving the left lower extremity.  The Veteran did not appeal; therefore the issue of a separate evaluation for the left lower extremity is not on appeal and is not considered herein.

Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

A.  disability rating greater than 10 percent prior to November 20, 2012 

Evidence relevant to the severity of the Veteran's service-connected low back strain consists primarily of clinical findings in April 2007 VA examination report.  The examiner reviewed the claims file including service treatment records, post-service outpatient treatment reports, and his history of in-service low back strain was briefly summarized.  The Veteran reported chronic low back pain that he described as a dull ache, which he occasionally treated with over-the-counter pain medications with good response.  He did not report flare-ups, but instead described the pain as constant and without radiations.  He did not report any history of falling, surgery, or hospitalization and did not require the use of a brace or other assistive device.  The Veteran did not report any incapacitating episodes during the past 12 month period that required bed rest prescribed or treatment by a physician.

On examination, there were no abnormalities of posture, gait, anatomy, or musculature.  Range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally and rotation to 45 degrees bilaterally with no pain on motion.  Following repetitive testing there was no decrease in range of motion or function and strength was normal.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  The back pain had no effect on the Veteran's usual activities.

Subsequent outpatient treatment records, show few, if any, entries pertaining to the Veteran's service connected low back strain following the 2007 VA examination.  As a result there is no indication of a worsening in range of motion or incapacitating episodes.  There are also no neurological symptoms noted, no days of prescribed bed rest for intervertebral disc syndrome, and no findings or history to suggest any current bladder or bowel dysfunction.

Based upon a review of the evidence of record, the Board concludes that the 10 percent rating is appropriate and fully contemplates the Veteran's low back strain.  In fact, he demonstrated normal or better than normal ranges of motion with no objective evidence of pain on motion and no additional loss of motion or function after repetitive use testing.  There was also no evidence of muscle spasm, guarding, localized tenderness, or vertebral body fracture.  Accordingly, the Board finds that the Veteran's impairment due to his low back strain for the period prior to November 20, 2012 is most consistent with a 10 percent rating and that the level of disability contemplated to support the assignment of a 20 percent or rating or higher is absent.

B. disability rating greater than 20 percent since November 20, 2012 

The current 20 percent disability rating is based, in part on findings from a November 2012 VA examination.  The examiner confirmed the diagnosis of lumbar strain and although the Veteran's complaints of back pain were largely unchanged, he also reported flare-ups with prolonged walking, yard work, household chores and bending over and that over-the-counter medications provide little relief.  

On examination, range of motion testing showed flexion to 60 degrees, with pain at 55 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; and bilateral rotation to 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with additional limitation on forward flexion to 45 degrees following testing.  There was also additional functional loss and/or impairment, including less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  However, there was no guarding or muscle spasm or localized tenderness/pain on palpation.  

The neurological portion of the exam revealed normal muscle tone and no evidence of atrophy.  The Veteran had normal muscle strength of 5/5 with the exception of slight weakness of 4/5 with hip flexion and knee extension.  Reflex examination revealed knee and ankle jerk were normal at 2+ bilaterally and sensory examination was normal for light touch throughout both lower extremities.  Straight leg raising was negative with no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no ankylosis or evidence of IDS or other neurologic abnormalities and no evidence of arthritis on X-ray.  The Veteran did not use any assistive device for his lumbar spine and it did not impact his ability to work.

The Veteran was next examined for his spine disability in October 2016, where the examiner gave an updated diagnosis of degenerative disc disease of the lumbar spine, which he noted was a progression of the Veteran's service-connected back condition, but did not otherwise explain how he came to this conclusion.  The Veteran reported continued chronic low back pain with tingling in his feet, his toes falling asleep, and right leg instability.  He continued a conservative treatment plan using a TENS unit and pain medication.  He reported flare-ups of pain with prolonged standing, which are alleviated by medication and rest.  

On examination, range of motion of the thoracolumbar spine showed flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees, which makes activities that require bending very difficult.  There was functional loss/impairment after repetitive use testing due to pain on movement with forward flexion and extension.  There was also pain with weight bearing and localized tenderness in the lumbar paraspinal muscles.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation following testing.  The examiner was unable to say if pain, weakness, fatigability, or incoordination significantly limit functional ability during a flare-up without mere speculation.  The examiner noted that passive range of motion and range of motion on non-weight bearing could not be performed on the lower back.  There was no evidence of guarding or muscle spasm.  X-rays showed moderate disc disease at L2-3 and L5-S1.  

The neurological portion of the exam revealed normal muscle strength of 5/5, normal muscle tone, and no evidence of atrophy.  Reflex examination revealed knee jerk was normal at 2+ bilaterally and ankle jerk was hypoactive at 1+ bilaterally.  Sensory examination was normal for light touch throughout both lower extremities except for decreased sensation in the feet.  Straight leg raising was negative with no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  There was no ankylosis or evidence of IDS.  The Veteran regularly used a cane for both his back and a knee condition.  There were no incapacitating episodes over the last 12 months, but the major functional impact on the Veteran's occupational activities included difficulty lifting objects over 30 pounds as well as repetitive bending and twisting activities.  Electromyography and nerve conduction velocity (EMG/NCV) studies, showed no electrodiagnostic evidence of lumbosacral radiculopathy in either lower limb.  

When examined by VA in March 2017, the Veteran reported increasing pain, stiffness, and limited range of motion.  He reported taking anti-inflammatory pain medications and a muscle relaxer for spasms and that he experienced flare-ups of his lower back pain about 3 times per week.  On range of motion testing, forward flexion was to 55 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 15 degrees, with pain on motion in all directions.  The Veteran described functional loss/impairment including difficulty with prolonged standing, prolonged walking, running, prolonged sitting, repetitive stair climbing, moderate to heavy lifting, stooping, squatting, kneeling and crawling.  There was also pain with weight bearing and localized tenderness to palpation in the bilateral lumbar paraspinal muscles, without swelling or asymmetry.  There was no evidence of guarding or muscle spasm.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation following testing.  The examiner was unable to say if pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time or during a flare-up without mere speculation as accurate measurements of the range of motion must be obtained at the time of increased pain, weakness, fatigue or incoordination.  Additional factors contributing to disability including less movement than normal due to ankylosis, adhesions, disturbance of locomotion, interference with sitting, and interference with standing.  X-rays showed mild degenerative disc disease.  

The neurological portion of the exam revealed normal muscle strength of 5/5, normal muscle tone, and no evidence of atrophy.  Reflex examination revealed knee and ankle jerk were both normal at 2+ bilaterally.  Sensory examination was normal for light touch throughout both lower extremities except for decreased sensation in the left thigh.  Straight leg raising was negative, but there was some mild radicular paresthesias in the left lower extremity pain, but no other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes and no ankylosis or evidence of IDS.  The Veteran regularly used a cane for support of his right knee and lower back.  There were no reports of incapacitating episodes over the last 12 months.  The Veteran's back condition impacted his ability to work as he would have to avoid occupational activities involving prolonged standing, prolonged walking, running, prolonged sitting, repetitive stair climbing, and moderate to heavy lifting, stooping, squatting, kneeling or crawling.  

The Veteran was most recently examined by VA in November 2017.  He continued to complain of back pain with flare-ups doing regular activities.  He had functional loss of the lumbar spine in that he had difficulty with walking and standing.  On examination, range of motion of the thoracolumbar spine showed flexion to 40 degrees, extension to 10 degrees, bilateral lateral bending to 20 degrees, and bilateral rotation to 20 degrees, with subjective pain at the end range of flexion, extension and bending to the left.  There was no evidence of pain with weightbearing.  Range of motion done non-weightbearing while sitting showed forward flexion to 20 degrees, extension to 5 degrees, bending to both sides to 10 degrees, and rotating to both sides to 15 degrees.  The examiner reported that passive range of motion was contraindicated in painful spinal disorders.  The Veteran's gait showed a mild amount of eversion of both feet.  There was additional loss of function after repetitive use testing due to pain on movement with forward flexion while standing, which changed from 40 to 30 degrees and on extension while standing, which changes from 10 to 5 degrees.  There were no areas of palpable tenderness.  

The Veteran was examined immediately after repetitive use over time, but the examiner was unable to state, without resorting to mere speculation whether pain, weakness, fatigue, or incoordination could significantly limit functional ability with repeated use over a period of time, as he was only seeing the Veteran for three repetitions.  In addition, because the examination was not conducted during a flare-up, the examiner was unable to state, without resorting to mere speculation, whether pain, weakness, fatigue, or incoordination could significantly limit functional ability with a flare-up.  There were no muscle spasms and no additional factors contributing to disability.  

Muscle strength testing was normal at 5/5, bilaterally, except for the hamstrings at 4/5.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles.  Sensory examination was normal for light touch throughout both lower extremities.  Straight leg raising was negative and there were no definitive symptoms of radiculopathy.  There were also no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes and no ankylosis or evidence of IDS or reports of incapacitating episodes over the last 12 months.  Recent X-rays showed slight grade-1 retrolisthesis of L2 on L3 and L3 on L4 and mild to moderate degenerative disc disease at L2-L3 and L5-S1 unchanged.

The examiner then continued the previous diagnosis of mild to moderate lumbar strain.  Referring to previous X-rays in 2004 and 2012, he explained that lumbar strain would not be expected to progress to lumbar disc disease or retrolisthesis.  He also referred to the Veteran's recent complaints were of numbness in his thighs only with prolonged sitting, but that there was no report of lower extremity weakness and then concluded that based on history and X-rays, it was less likely as not secondary to radiculopathy.  

Based upon a review of the evidence of record, the Board finds that the criteria for a rating greater than 20 percent for the Veteran's lumbar spine disability are not met.  The record during this timeframe largely reflects forward flexion to at least 30 degrees, with additional motion possible beyond the level of pain.  VA examination reports throughout the pendency of the claim contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  This measurable range of lumbar spine motion indicates that the Veteran does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 40 percent, 50 percent, or 100 percent rating.  

Accordingly, the Board finds that the Veteran's impairment due to his low back strain for the period since November 20, 2012 is most consistent with a 20 percent rating and that the level of disability contemplated to support the assignment of a 40 percent or rating or higher is absent.

With regard to both timeframes, the Veteran has been able to take care of his activities of daily living and even with repetitive use there is no significant loss of motion.  Specifically, the clinical findings prior to November 2012 do not indicate evidence of pain on range of motion testing and the Veteran did not report that his lumbar strain resulted in limitation of motion or that he experienced flare-ups.  Likewise the results from the VA examinations since November 2012 show that the Veteran's lumbar spine motion to at least 30 degrees, even with consideration of pain after repetitive use testing and with weight bearing.  Given that the Veteran's complaints do not prevent him from achieving substantial measured range of motion of the lumbar spine they do not support a finding of additional functional loss for higher ratings.  In other words, there is no evidence that his service-connected lumbar spine strain suffers significant or additional functional loss beyond that contemplated by the assigned 10 and 20 percent evaluations.  See 38 C.F.R. § 4.71 , DC 5237; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Correia v. McDonald, 28 Vet. App. 158 (2016), and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally, an increased evaluation is not warranted under the criteria for IDS, as the Veteran has not reported incapacitating episodes which required bed rest prescribed by a physician.  The Board acknowledges the Veteran's account of chronic back pain, but what is lacking is objective documentation that any physician prescribed the bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, an increased evaluation under this diagnostic codes is not for assignment.  See 38 C.F.R. § 4.71a, DC 5243.  

The Board has also considered whether separate evaluations are for assignment for any objective neurologic manifestations of the Veteran's lumbar spine disability.  As noted above, the left lower extremity symptoms have been considered in a separate evaluation that the Veteran did not appeal and so are not considered herein.  See June 2017 Rating Decision.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

ORDER

Entitlement to an initial disability rating greater than 10 percent for low back strain prior to November 20, 2012 is denied.

Entitlement to an initial disability rating greater than 20 percent for low back strain since November 20, 2012 is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


